                                                                                                                                                                                                                                                                                                                      EXHIBIT "5"




Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                               Desc
 $   %   &   '   (   )   *   +   )   ,   -   .   *   $   /   0   1   1        $       2   %       3       4           1       1       *   1       5       %           6       7       8           9   3   2       '       :       )       ;   <       8   )   <   (       )       =   '   &   >   ?   @   A   3   B   3   7   ?   @   A   3   B   3   7   C   *




                                                                            Exhibit Exhibit 5 Page 1 of 10
                                                                          /       '           >       D       6   :       '       :           E       D       6   7       F       %       F   '               5       %       F       '           (       D   G       1       1
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                               Desc
 H   I   J   K   L   M   N   O   M   P   Q   R   N   H   S   T   U   U        H       V   I       W       X           U       U       N   U       Y       I           Z       [       \           ]   W   V       K       ^       M       _   `       \   M   `   L       M       a   K   J   b   c   d   e   W   f   W   [   c   d   e   W   f   W   [   g   N




                                                                            Exhibit Exhibit 5 Page 2 of 10
                                                                          S       K           b       h       Z   ^       K       ^           i       h       Z   [       j       I       j   K               Y       I       j       K           \       h   k       U       U
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                       Desc
 l   m   n   o   p   q   r   s   q   t   u   v   r   l   w   x   y   y        l       z   m       {       |           y       y       r   y       }       m           ~                            {   z       o              q                q      p       q       o   n               {      {               {      {         r




                                                                            Exhibit Exhibit 5 Page 3 of 10
                                                                          w       o                         ~          o                                ~                 m          o               }       m              o       t                 y       y
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                           Desc
                                                                                                                    ¡                  ¢       £       ¤           ¥                    ¦              §   ¨       ¤      ¨                 ©         ª   «   ¬   ­      ®      £   «   ¬   ­      ®      £   ¯   




                                                                            Exhibit Exhibit 5 Page 4 of 10
                                                                                            ª       °   ¢   ¦              ¦           ±       °       ¢   £       ²              ²                  ¡              ²                         °   ³              
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                               Desc
 ´   µ   ¶   ·   ¸   ¹   º   »   ¹   ¼   ½   ¾   º   ´   ¿   À   Á   Á        ´       Â   µ       Ã       Ä           Á       Á       º   Á       Å       µ           Æ       Ç       È           É   Ã   Â       ·       Ê       ¹       Ë   Ì       È   ¹   Ì   ¸       ¹       Í   ·   ¶   Î   Ï   Ð   Ñ   Ã   Ò   Ã   Ç   Ï   Ð   Ñ   Ã   Ò   Ã   Ç   Ó   º




                                                                            Exhibit Exhibit 5 Page 5 of 10
                                                                          ¿       ·           Î       Ô       Æ   Ê       ·       Ê           Õ       Ô       Æ   Ç       Ö       µ       Ö   ·               Å       µ       Ö       ·           Ë       Ô   ×       Á       Á
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                               Desc
 Ø   Ù   Ú   Û   Ü   Ý   Þ   ß   Ý   à   á   â   Þ   Ø   ã   ä   å   å        Ø       æ   Ù       ç       è           å       å       Þ   å       é       Ù           ê       ë       ì           í   ç   æ       Û       î       Ý       ï   ð       ì   Ý   ð   Ü       Ý       ñ   Û   Ú   ò   ó   ô   õ   ç   ö   ç   ë   ó   ô   õ   ç   ö   ç   ë   ÷   Þ




                                                                            Exhibit Exhibit 5 Page 6 of 10
                                                                          ã       Û           ò       ø       ê   î       Û       î           ù       ø       ê   ë       ú       Ù       ú   Û               é       Ù       ú       Û           û       ø   ü       å       å
Case 20-80495-CRJ11                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                               Desc
 ý   þ   ÿ                              ý           ý   þ                                     þ                                                                                 ÿ                                       




                                                            Exhibit Exhibit 5 Page 7 of 10
                                                                                                                       þ                 þ                             
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                               Desc
 !   "   #   $   %   &   '   (   &   )   *   +   '   !   ,   -   .   .        !       /   "       0       1           .       .       '   .       2       "           3       4       5           6   0   /       $       7       &       8   9       5   &   9   %       &       :   $   #   ;   <   =   >   0   ?   0   4   <   =   >   0   ?   0   4   @   '




                                                                            Exhibit Exhibit 5 Page 8 of 10
                                                                          ,       $           ;       A       3   7       $       7           B       A       3   4       C       "       C   $               2       "       C       $           *       A   D       .       .
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                      Desc
 E   F   G   H   I   J   K   L   J   M   N   O   K   E   P   Q   R   R       E       S       F       T   U           R   R   K       R       V       F           W   X       Y           Z   T       S   H       [       J   \       ]   Y   J       ]       I   J       ^   H   G   _   `   a   b   T   c   T   X   `   a   b   T   c   T   X   d   K




                                                                            Exhibit Exhibit 5 Page 9 of 10
                                                                         P       H       _       e           W   [   H   [       f       e       W       X   g           F       g   H           V           F       g   H       R       J       e       h       R   R
Case 20-80495-CRJ11                                                      Doc 182-5 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                              Desc
 i   j   k   l   m   n   o   p   n   q   r   s   o   i   t   u   v   v       i       w       j       x   y           v   v   o       v       z       j           {   |       }           ~   x       w   l              n             }   n              m   n          l   k            x      x   |         x      x   |      o




                                                                           Exhibit Exhibit 5 Page 10 of 10
                                                                         t       l                         {      l                        {       |              j          l           z           j          l       v       v                     v   v
